J. A01003/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                   v.                     :
                                          :
TERESA LENZ,                              :             No. 326 WDA 2014
                                          :
                        Appellant         :


         Appeal from the Judgment of Sentence, January 6, 2014,
            in the Court of Common Pleas of Allegheny County
             Criminal Division at No. CP-02-CR-0001704-2013


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND ALLEN, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                       FILED JUNE 17, 2015

     This is an appeal from the judgment of sentence entered on January 6,

2014, in the Court of Common Pleas of Allegheny County following

Teresa Lenz’s   conviction   of     obstructing   the    administration   of   law

(“obstruction”), 18 Pa.C.S.A. § 5101. We reverse.

     The facts, as summarized by the trial court, are as follows.

                  On December 24, 2012, Officer Warren Lillie of
           the Ross Township Police Department responded to a
           burglary call. Upon arriving at the residence where
           the burglary occurred, he spoke with the victim. The
           victim, Pastor Michael Guthrie, explained to
           Officer Lillie that he believed his niece, Jessica Hirth
           and her boyfriend, Jeremiah Kelly, were responsible
           for the burglary.      Pastor Guthrie further advised
           Officer Lillie that Hirth and Kelly were staying at
           Kelly’s parents’ house which was located a very short
           distance      from     Pastor   Guthrie’s    residence.
           Office[r] Lillie, accompanied by Pastor Guthrie, then
           proceeded to Kelly’s residence.
J. A01003/15



                 Upon arriving at Kelly’s residence, Officer Lillie
          walked around the perimeter of the property to
          determine if there were any security issues. All of
          the windows and doors were closed.             He then
          approached the front door and knocked. At that
          point, the defendant, who is Kelly’s mother, peeked
          through the window. Several minutes elapsed before
          she opened the front door. Officer Lillie observed
          that the hallway light leading to the second floor of
          the residence was on. Officer Lillie asked her if he
          could search the residence for Hirth and Kelly. The
          defendant was advised that Hirth and Kelly were
          suspected of burglarizing Pastor Guthrie’s residence
          and taking many things, including a loaded firearm.
          The defendant advised Officer Lillie that she would
          have to check with her husband. She closed the
          door. Through a front window, Officer Lillie was able
          to observe the defendant walk up the steps to the
          second floor of the residence. A few minutes later,
          the light in the second floor hallway went out and the
          curtains were drawn on the windows that would have
          enabled Officer Lillie to see into the living room and
          that stairwell between the first and second floors.
          About a minute later, the defendant opened the door
          and welcomed Officer Lillie and Pastor Guthrie into
          the residence. She led them both to the second floor
          to a bedroom. She informed them that the bedroom
          belonged to Kelly.      Upon entering the bedroom,
          Office Lillie observed a cloud of cigarette smoke
          along with an ashtray that containing [sic] cigarette
          butts. Also found in the room were a number [of]
          items that were taken from Pastor Guthrie’s home.

                At that point, Officer Lillie advised the
          defendant that he believed she was deceiving him
          and he explained that it was a criminal offense for
          her to lie to him about the whereabouts of someone
          being sought for committing a criminal act.
          Officer Lillie advised Pastor Guthrie to go outside so
          he could secure the residence. Shortly after Pastor
          Guthrie left the residence, Officer Lillie heard him
          scream, “Jessica, stop! Come back!” Officer Lillie
          then went outside and both Hirth and Kelly were


                                    -2-
J. A01003/15


            observed fleeing the residence, running from the
            area of the garage door. As both of them were
            fleeing, additional items from Pastor Guthrie’s
            residence were dropped. While Officer Lillie was at
            the residence, the defendant’s husband came
            upstairs from the basement to inquire what was
            happening.

                  After Hirth and Kelly fled, Officer Lillie returned
            to the residence. The defendant apologized for her
            actions, indicating that she didn’t realize how serious
            the matter was. She indicated that she knew Kelly
            was a fugitive. Days later, after the defendant was
            taken into custody in this case, she again apologized
            to Officer Lillie for helping Kelly escape the
            residence.

Trial court opinion, 7/19/14 at 1-3.

      Appellant was charged with two counts each of obstructing the

administration of law and hindering apprehension; however, prior to trial,

the Commonwealth withdrew one count under Section 5101 and both counts

under Section 5105.       A bench trial was held before the Honorable

Anthony M. Mariani, and appellant was convicted of the remaining count. On

January 6, 2014, appellant was sentenced to one to two months’

incarceration to be followed by one year of probation. On January 15, 2014,

appellant filed a motion for reconsideration; and on January 31, 2014, an

order was issued for appellant to be paroled on February 5, 2014.       This

timely appeal followed on February 27, 2014. (Docket #8.) The following

issue has been presented for our review:

            I.    WAS THE EVIDENCE SUFFICIENT TO SUPPORT
                  THE GUILTY VERDICT FOR THE CHARGE OF
                  OBSTRUCTION OF THE ADMINISTRATION OF


                                       -3-
J. A01003/15


                   LAW, AS THE DEFENDANT HAD NO CRIMINAL
                   INTENT AND DID NOT COMMIT AN UNLAWFUL
                   ACT?

Appellant’s brief at 5.

      Prior to addressing this issue, we will recite our standard of review:

            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant’s guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be
            drawn from the combined circumstances.            The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the trier of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Hutchinson, 947 A.2d 800, 805-806 (Pa.Super. 2008),

appeal denied, 980 A.2d 606 (Pa. 2009), quoting Commonwealth v.

Andrulewicz, 911 A.2d 162, 165 (Pa.Super. 2006).

      Again, appellant was convicted of obstruction of justice pursuant to

Section 5010 of the Crimes Code. Section 5101 provides:




                                     -4-
J. A01003/15


            5101.   Obstructing administration of law or
            other governmental function

            A person commits a misdemeanor of the second
            degree if he intentionally obstructs, impairs or
            perverts the administration of law or other
            governmental function by force, violence, physical
            interference or obstacle, breach of official duty, or
            any other unlawful act, except that this section does
            not apply to flight by a person charged with crime,
            refusal to submit to arrest, failure to perform a legal
            duty other than an official duty, or any other means
            of avoiding compliance with law without affirmative
            interference with governmental functions.

18 Pa.C.S.A. § 5101.

      The Pennsylvania supreme court has instructed that to establish a

violation of Section 5101, the Commonwealth must prove that (1) the

defendant had the intent to obstruct the administration of law; and (2) the

defendant used force or violence, breached an official duty, or committed an

unlawful act. Commonwealth v. Goodman, 676 A.2d 234, 235 (Pa. 1996)

(citations omitted).   Section 5010 was substantially based upon the Model

Penal Code Section 242.1.        Commonwealth v. Neckerauer, 617 A.2d

1281, 1287 (Pa.Super. 1992). As stated in the comment to section 242.1 of

the Model Penal Code “[t]his provision is designed to cover a broad range of

behavior   that   impedes   or    defeats   the   operation   of   government.”

Commonwealth v. Johnson, 100 A.3d 207, 215 (Pa.Super. 2014), citing

Commonwealth v. Trolene, 397 A.2d 1200, 1202 (Pa.Super. 1979).

      The trial court provides the following analysis in its Rule 1925(a)

opinion:


                                     -5-
J. A01003/15


            The evidence in this case was sufficient to convict.
            The defendant in this case created an opportunity for
            Hirth and Kelly to flee the residence as Officer Lillie
            was performing his official duties as a police officer
            investigating a burglary.            She intentionally
            obstructed and impaired the administration of
            Officer Lillie’s investigation by keeping Officer Lillie at
            bay while she closed curtains on the windows that
            would have provided an open view to the escape
            path taken by Hirth and Kelly. Had the defendant
            done nothing else, the result of this case may have
            been different.        Instead, the defendant further
            enabled Hirth and Kelly to flee by leading
            Officer Lillie to an empty bedroom on the second
            floor of the residence while she knew that the two
            burglars were downstairs readying themselves to flee
            through the garage. The defendant did this despite
            having been advised that Hirth and Kelly had stolen
            a loaded firearm and that they were most likely in
            possession of it when they fled. The gun was never
            recovered. These actions physically interfered with
            Officer Lillie’s functions and they certainly created an
            obstacle to his ability to carry out those functions.

Trial court opinion, 7/17/14 at 5.

      We disagree with the court’s rationale.            The officer arrived at

appellant’s address on a hunch to investigate a reported burglary. Without a

warrant, the officer searched the outside of appellant’s home before

knocking on her door.1     The officer then knocked on appellant’s door and



1
  Absent probable cause and exigent circumstances, warrantless searches
and seizures in a private home violate both the Fourth Amendment and
Article 1 § 8 of the Pennsylvania Constitution. Commonwealth v. Lopez,
609 A.2d 177, 178-179 (Pa.Super. 1992). These constitutional protections
have been extended to the curtilage of a person’s home. Id. at n.1. The
officer stated he searched the perimeter of the house for any potential items
of the burglary and also checked to see if all the doors and windows were
closed and secured. (Notes of testimony, 10/7/13 at 12-13.)


                                       -6-
J. A01003/15


asked to search the residence for Hirth and Kelly.2 Appellant had no legal

duty to open her door or to speak with the officer. Thus, appellant cannot

be said to have impeded a law enforcement officer from administering the

law; appellant’s son had not even been charged with a crime when the

officer knocked on her door.   See contra Johnson, 100 A.3d at 214-215

(court upheld a conviction after appellant intentionally delayed opening a

locked door after police announced they were serving a warrant so another

could avoid apprehension); Commonwealth v. Snyder, 60 A.3d 165

(Pa.Super. 2013), appeal denied, 70 A.3d 811 (Pa. 2013) (evidence

sufficient to support the conviction where appellant went to the home of

another and informed that person police were intending to execute a search

warrant at the residence).

     Appellant was well within her rights when she closed the curtain on her

window and such action cannot be said to have obstructed Officer Lillie’s

duties. Further, the facts of record do not demonstrate that appellant took

the officer to the room on the second floor, which she stated was Kelly’s

room, as an act of deception. Rather, appellant appeared to be following the




2
  See Florida v. Jardines,        U.S.    , 133 S.Ct. 1409 (U.S. 2013) (“A
police officer not armed with a warrant may approach a home in hopes of
speaking to its occupants, because that is no more than any private citizen
might    do.”    (internal  quotation   marks    and   citation  omitted));
Commonwealth v. Gibson, 638 A.2d 203, 207 (Pa. 1994) (“the police
have the power to knock on the doors of the citizens of this Commonwealth
for investigatory purposes without probable cause”).


                                   -7-
J. A01003/15


officer’s directive by permitting him to search her son’s room.       Perhaps

appellant was evasive but she did not commit an unlawful act.

      We cannot agree that appellant obstructed the officer’s effectuation of

his duty by closing her living room curtain, seeking her husband’s permission

to allow the officer in the house, or by taking the officer to her son’s room.

Appellant cannot be guilty of thwarting the officer from effectuating an

arrest, and she bore no affirmative obligation to cooperate with the officer’s

investigation and desire to speak with her son, who had not yet been

charged with a crime.     See Commonwealth v. Gettemy, 591 A.2d 320

(Pa.Super. 1991), appeal denied, (Pa. 1992) (where defendant, when

questioned by police, denied knowledge of a missing woman and her motor

home, but was later found to have made untruthful statements to police,

defendant had not obstructed the administration of law by force, violence,

physical interference, or obstacle, breach of official duty, or any other

unlawful act, and could not be found to have violated 18 Pa.C.S.A. § 5101).

      Judgment of sentence reversed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/17/2015




                                    -8-